Citation Nr: 0508355	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  97-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had service in the Air Force Reserve including 
verified periods of active duty from April 1982 to December 
1982 and from September 1990 to July 1991.  He also had 
additional periods of active duty including active duty for 
training and inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 RO rating decision which 
denied service connection for a low back disability.  The 
veteran provided testimony at a personal hearing at the RO in 
October 2001.  In July 2002, he testified at a Board 
videoconference hearing.  

In October 2001, the Board undertook additional development 
of the evidence as to the issue on appeal pursuant to 38 
C.F.R. § 19.9(a)(2) (2002), a regulation which was later 
invalidated.  In November 2003, the Board remanded this 
appeal for further development.


FINDINGS OF FACT

The veteran currently has a low back disability which began 
during active duty.  


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to or 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The veteran had service in the Air Force Reserve including 
verified periods of active duty from April 1982 to December 
1982 and from September 1990 to July 1991.  He also had 
additional periods of active duty including active duty for 
training and inactive duty training.  

His service medical records indicate that he was treated for 
low back problems on numerous occasions during service.  The 
service medical records for unverified periods of service in 
1980 show treatment for back complaints.  A June 1980 entry 
noted that the veteran complained of pain in the groin after 
lifting cargo.  The impression included left sacroiliac 
strain.  A September 1980 treatment entry noted that the 
veteran had a history of low back strain while lifting at 
work the previous day.  The assessment was low back strain.  
A September 1980 admission authorization and treatment 
statement noted that the veteran reported that he hurt his 
back while lifting boxes.  The diagnosis was strain, low 
back.  It was noted such occurred on base and on duty.  
Another September 1980 entry also related an assessment of 
low back strain.  

The service medical records for the veteran's verified period 
of active service from April 1982 to December 1982 do not 
specifically show treatment for back complaints.  However, 
service medical records dated just a few days after such 
period do show such treatment.  A December 1982 treatment 
entry indicated that the veteran had pain in the lower back 
and groin.  The assessment was paravertebral spasm.  Other 
December 1982 entries related assessments of resolving 
paravertebral syndrome.  A January 1983 entry indicated an 
assessment of sacroiliitis with secondary muscle spasm.  

Service medical records dated in 1985 also show treatment for 
back problems.  A December 1985 treatment entry noted that 
the veteran injured his back while on duty and that the 
treatment was authorized.  A December 1985 emergency care and 
treatment report noted that the veteran complained of low 
back pain and that he had a prior back injury in 1982.  The 
assessment was low back pain.  Another December 1985 entry 
related an impression of acute low back pain.  Additional 
treatment December 1985 entries related assessments of muscle 
spasm and resolving paravertebral spasm.  

The service medical records for the veteran's verified period 
of active duty from September 1990 to July 1991 indicate that 
he was seen in December 1990 for leg pain and foot pain.  The 
assessment was right leg pain most likely musculoskeletal.  
Another December 1990 entry noted that the veteran reported a 
pins and needles feeling in the lateral thigh, calf, and 
foot.  The assessment included continued leg pain and 
possible sciatic versus muscle strain versus superficial 
thrombosis.  

Subsequent private and VA treatment records show treatment 
for additional back problems.  A January 1994 history and 
physical examination report from the University Hospital 
noted that the veteran was admitted for severe low back pain 
radiating down into the right hip and foot.  It was noted 
that in December 1993, he slipped and fell and had a hard 
time sitting up because of the severity of the pain.  It was 
also reported that an magnetic resonance imaging study showed 
the presence of a large disc herniation L5-S1 on the right 
for which the veteran needed surgery.  He later underwent a 
lumbar laminectomy and discectomy of the L5-S1 segment in 
January 1994.  

Subsequent private and VA treatment records as well as 
service medical records for unverified periods of service 
show treatment for variously diagnosed low back disabilities 
including degenerative disc disease.  Several of such 
treatment entries as well as physician statements indicate a 
relationship between the veteran's current low back 
disabilities to his periods of active duty.  

A May 1995 VA general medical examination report noted, as to 
an assessment, that the veteran had a history and physical 
findings consistent with lower back pain and the residual of 
a herniated nucleus intervertebral disc, status post back 
surgery times two.  

A November 1996 VA treatment entry related an assessment 
which included chronic back pain secondary to an injury in 
1982, status post discectomy.  An October 2001 treatment 
report from J. M. Downey, D.O., noted that he had treated the 
veteran since August 1994.  Dr. Downey noted that the veteran 
related the onset of his chronic lower back and leg pain 
condition to an injury in 1982 in the Air Force when he 
slipped and fell on steps.  Dr. Downey stated that in his 
opinion the veteran initially injured his back in 1982 and 
started the downward spiraling cascade of the 
neuromusculoskeletal conditions involving the lumbar spine.  
Dr. Downey also stated that the VA should recognize the onset 
of the veteran's condition to his trauma in 1982.  

In an April 2002 statement, Dr. Downey reported that he had 
reviewed medical records regarding the veteran's active duty 
military care.  He stated that he specifically reviewed 
records from June 1980 to December 1980.  Dr. Downey stated 
that such records related numerous evaluations for sacroiliac 
and lumbar pain symptomatology and reviewed some of such 
diagnoses.  Dr. Downey indicated that the veteran had chronic 
significant complaints of lower back pain and leg pain which 
eventually resulted in lumbar surgical intervention and, 
unfortunately, had resulted in persistent neuropathic back 
and leg pain.  

The veteran's service medical records show repeated treatment 
for low back problems during both verified and unverified 
periods of service.  Post-service medical records show 
treatment for numerous back complaints including the 
possibility of a re-injury of the back in 1993.  The Board 
notes that such re-injury may have contributed to the 
veteran's current difficulties.  However, there has been a 
fairly consistent history over the years dating the onset of 
the basic low back problem to the veteran's periods of active 
duty.  There is a satisfactory chain of evidence showing 
continuity of symptomatology of a low back disability from 
the time of his periods of active duty to the present.  38 
C.F.R. § 3.303(b).  

On this basis, the Board finds that the veteran has a current 
low back disability which began during his active duty.  A 
low back disability was incurred in active service, 
warranting service connection.  The benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)) has been considered in making this 
decision.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a January 1997 
statement of the case, a July 2000 supplemental statement of 
the case, an October 2001 RO hearing, a March 2002 
supplemental statement of the case, a July 2002 Board 
hearing, a January 2004 statement, and a January 2005 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a low back disability.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and at the 
Board hearing held in July 2002 have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  






ORDER

Service connection for a low back disability is granted.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


